Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Berner Jr. US 4,561,499).
As concerns claim 1, Berner Jr (US 4,561,499) discloses a tubing hanger assembly comprising: 
an annular tubing hanger body (72); 
a lockdown feature (66); 
an annular load member (78) which is positioned on the body below the lockdown feature, the load member being rotatable relative to the body; and 
an annular load shoulder (52) which is axially displaceable relative to the body, the load shoulder being associated with the load member such that in a first rotational position of the load member the load shoulder is spaced a first axial distance from the lockdown feature and in a second rotational position of the load member the load shoulder is spaced a second axial distance from the lockdown feature, the second distance being greater than the first distance.  

As concerns claim 2, Berner discloses the tubing hanger assembly of claim 1, wherein the load member (78) comprises a first contact surface (inner surface of 116 facing 72) which is configured to engage a second contact surface (outer surface of element 72) which is non-rotatably positioned relative to the body.  

As concerns claim 6, Berner discloses the tubing hanger assembly of claim 1, further comprising a latch member (100) which is mounted on one of the body and the load member and is releasably engageable with the other of the body and the load member to thereby selectively prevent the load member from rotating relative to the body.  

As concerns claim 7, Berner discloses the tubing hanger assembly of claim 6, wherein the latch member is biased into engagement with a corresponding groove (windows forms in sleeve 76, considered part of body 72) formed on said other of the body and the load member. 

As concerns claim 11, Berner discloses the tubing hanger assembly of any of claims 1, 6 and 9, wherein the tubing hanger assembly is configured to be installed in a wellhead having a central bore in which a casing hanger is positioned, the load shoulder (52) being configured to land on a seat (50) which is formed on the casing hanger to thereby support the tubing hanger assembly in the wellhead.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berner Jr. alone.
As concerns claim 3, Berner discloses the tubing hanger assembly of claim 2. 

Berner Jr fails to specify wherein the two surfaces are ramp surfaces.

The Examiner takes Official Notice, however, that the use of ramp surfaces is old and well known in the art.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ramp surfaces as a known alternative with the expected benefit of providing ease of fitment.

Therefore it would have been obvious to modify Berner Jr. as taught by Official Notice to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 14-18 are allowed over the prior art of record.

Claims 8-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679